Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The terminal disclaimer filed on April 20, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US application 17/978990 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Priority of the Application
	As the petition under 37 CFR 1.78(b), filed August 16, 2022, to restore the right of priority to prior filed provisional application 63/046725, has been granted, the priority of this application is the filing date of provisional application 63/046725, 07/01/2020, but only for the subject matters having support from the provisional application.  63/046725 discloses the employment of TEMPO, or its derivatives as recited herein, for treatment of coronavirus infection, but does not disclose the treatment of the specific coronavirus herein claimed, the COVID-19. Thus, the claimed subject matter, drawn to treatment of COVID-19, has the priority of the filing date of this application, 07/09/2021.
Claim Rejection 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4 recite “… is selected from the group comprised of TEMP, TEMPOL, TEMPONE, 2-methyl-2-nitropropane, MitoTEMPOL, OT-551, or OT-440 morpholine chloride” The claims are indefinite as to the members encompassed within the group. It is suggest to change the “or” to “and” for clearly defining the  members in the group. 
Claim 1 recites “A method comprising use of a compound for treatment of Covid-19 in a patient suffering thereof”, lack a specific physical step for defining claimed method. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “0.01 mg/kg to 300 mg/kg”, and the claim also recites “1 mg/kg to 20 mg/kg”, which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Moss et al. (“Targeting COVID-19 inflammation and oxidative stress,” Emerging Infectious Disease and Diagnosis Journal, Vol. 02, Issue 03, Published 22 June 2020) in view of Adamis (“Adamis Pharmaceuticals Announces License to commercialize Tempol, a novel investigational anti-inflammatory and antioxidant drug for the treatment of respiratory diseases including COVID-19,” https://ir.adamispharmaceuticals.com/news-releases/news-release-details/adamis-pharmaceuticals-announces-license-commercialize -tempol, June 15, 2020) and Goldstein  et al. (US 2018/0085347 A1), and in further view of Nair et al. (“A simple practice guide for dose conversion between animals and human,”  J. Basic and Clinical Pharmacy, 2016, Vol. 7, Issue 2, pp 27-31). 
Moss et al. reveal that The lungs are the main target organ for COVID-19. In a meta-analysis of 38 studies in 3,062 patients with COVID-19 infection [5], cough (63.1%) was among the most common clinical manifestation followed by chest tightness (35.7%), shortness of breath (35%), and dyspnea (33.9%). Radio graphically, 75.7% of patients had lesions involving bilateral lungs and 25.8% of patients had lesions involving a single lung lobe. Of note, 19.5% of the patients had acute respiratory distress syndrome (ARDS). The end-stage process for many patients with COVID19 is ARDS. See, page 1, particularly, the right column. Moss et al. discloses that anti-inflammatory and antioxidant drugs have been proposed and investigated as therapeutic agents for treating COVID-19 patients, particularly against ARDS. Moss et al. discloses that:
“Oxidative stress and reactive oxygen species play an important role in tissue and lung damage associated with ARDS. Therefore, agents which serve as antioxidants may have a beneficial effect in limiting reactive oxygen species in COVID-19 disease. One interesting antioxidant drug which has been tested for its ability to protect against radiation induced reactive oxygen species is Tempol. In addition to its anti-inflammatory activity, Tempol works catalytically and acts as an antioxidant or superoxide dismutase mimetic. Tempol appears to down regulate NFkappaB, a key regulator of inflammation. In animal models of acute and chronic lung injury, Tempol preserved lung architectures and decreased multiple inflammatory cytokines. Tempol is currently being investigated as a treatment for COVID-19.” See, page 2, the last paragraph bridging to page 3, particularly, the Antioxidants paragraph.
Moss et al. do not teach expressly an example of using TEMPOL with the particular dosage amounts herein defined for treatment of an COVID-19 patients.
However, Adamis, on June 15, 2020, announces license to commercialize Tempol for treatment of respiratory disease including COVID-19. See, the title and the first paragraph. 
Goldstein teach the employment of cyclic nitroxide compounds for treatment of respiratory track disease. See, the abstract. The cyclic nitroxide compounds are those defined by a general formula of  
    PNG
    media_image1.png
    108
    141
    media_image1.png
    Greyscale
, particularly, 4-hydroxy-2,2,6,6-tetramethyl-piperidine-1-oxyl (TEMPOL). See, paragraphs [0023] to [0034]. Expressly disclosed respiratory diseases include acute respiratory distress syndrome. See, paragraphs [0044]. The drug may be administered orally or intranasally. See, paragraph [0051]. In an mice model, the cyclic nitroxide compounds, including TEMPOL were administered orally, nasally or intraperitoneal, in the amounts of 150 mg/kg to 300 mg/kg. See, example 1, paragraphs [0278] to [0292]. Goldstein disclose that maximally tolerated dosage of the cyclic nitroxide compounds are 300-500mg. See, paragraph [0280]. Note, the dose for mice may be converted to dose for human by a factor 12.3. See, Nair et al. table 1 at page 29. For example, 300mg/kg for mice is about 300/12.3 or 24.4 mg/kg.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use a cyclic nitroxide compound, such as TEMPOL, for treatment of an COVID-19 patients, particularly those with ARDS, by administering the compound to the patient through the known routes, such as oral or nasal administration.
A person of ordinary skill in the art would have been motivated to use a cyclic nitroxide compound, such as TEMPOL, for treatment of an COVID-19 patients, particularly those with ARDS, by administering the compound to the patient through the known routes, such as oral or nasal administration because cyclic nitroxide compounds, TEMPOL, in particular, have been known as antioxidant drug, and oxidative stress and reactive oxygen species play an important role in tissue and lung damage associated with ARDS. Further, TEMOL has been known for its potential in treatment of COVID-19 infection. As to the particular dose amounts of the drug, notes, the amounts defined herein encompass those disclosed in Goldstein. Further, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Moss et al. (“Targeting COVID-19 inflammation and oxidative stress,” Emerging Infectious Disease and Diagnosis Journal, Vol. 02, Issue 03, Published 22 June 2020) in view of Adamis (“Adamis Pharmaceuticals Announces License to commercialize Tempol, a novel investigational anti-inflammatory and antioxidant drug for the treatment of respiratory diseases including COVID-19,” https://ir.adamispharmaceuticals.com/news-releases/news-release-details/adamis-pharmaceuticals-announces-license-commercialize -tempol, June 15, 2020) and Goldstein  et al. (US 2018/0085347 A1), and in further view of Nair et al. (“A simple practice guide for dose conversion between animals and human,”  J. Basic and Clinical Pharmacy, 2016, Vol. 7, Issue 2, pp 27-31) for reasons set forth above, and in further view of Zhang (“Can early and high intravenous dose of vitamin C prevent and treat coronavirus disease 2019 (COVID-19, Med. Drug, Discov. 2020 Mar; 5: 100028, Published online 2020 Mar 26.  doi:  10.1016/j.medidd.2020.100028). 
Moss et al., Adamis, Goldstein, and Nair as a whole do not teach expressly the further employment of reducing agent, such as vitamin C in the treatment.
However, Zhang teach that acute respiratory stress syndrome (ARDS) is a key factor for fatality of COVID-19 and significantly increased oxidative stress due to rapid release of free radical and cytokines is the hallmark of ARDS which lead to cellular injury, organ failure and death. It has been expected that early use of large dose antioxidants, such as vitamin C may become an effective treatment for these patients. Clinical evidence shows that large dose of vitamin C provided certain therapeutic benefit. See, the entire document.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to further employ other antioxidants, such as vitamin C, with the cyclic nitroxide compounds in the treatment of COVID-19 patients, particularly those with ARDS.
A person of ordinary skill in the art would have been motivated to further employ other antioxidants, such as vitamin C, with the cyclic nitroxide compounds in the treatment of COVID-19 patients, particularly those with ARDS because vitamin C, as antioxidant, has been known for treatment of ARDS, particularly in COVID-19 patients. It is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art. See In re Kerkhoven, 205 USPQ 1069.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627